In Byrd v. State, 113 Tex.Crim. Rep., upon authority of many cases cited; also in Webb v. State, 109 Tex. Crim. 311, upon discussion of various cases, also in Walkup v. State, 114 Tex.Crim. Rep., and in other cases, we have affirmed the rule that the attorney for the accused can not rely on mere statements or promises of officers of the court, or even of the judge himself, in regard to matters aside from their official duties, such as the computation of time within which bills of exception must be filed, as is here involved. The district clerk is under no duty to compute the time at the request of appellant or his attorney, and inform them how long before the time expires within which bills of exception or statements of facts must be filed. When the accused or his attorney asks some officer of the court to do this for him, he thereby makes such party his agent, and errors in the calculation made by such party can not be complained of by the accused. In Walkup v. State, supra, the attorney claimed to have been misinformed by the trial judge himself.
In Davis v. State, 28 S.W.2d 798, cited by appellant in his motion as supporting his right to have his bills considered, *Page 322 
we observe that the failure of the officer in that case was to do a thing which it was his statutory duty to do. Not so here.
The motion for rehearing will be overruled.
Overruled.